Exhibit 10.1

G-III APPAREL GROUP, LTD.

AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN

1. Purpose. The purpose of the G-III Apparel Group, Ltd. 2005 Stock Incentive
Plan (the “Plan”) is to enable G-III Apparel Group, Ltd., a Delaware corporation
(the “Company”), and its stockholders to secure the benefits of ownership of
Company common stock, $.01 par value (the “Common Stock”) by, and otherwise
provide incentive compensation to, eligible personnel of the Company and its
affiliates. The Board of Directors of the Company (the “Board”) believes that
the grant of awards pursuant to the Plan will foster the Company’s ability to
attract, retain and motivate such persons.

2. Types of Awards. Awards under the Plan may be in the form of any one or more
of the following: (a) options to purchase shares of Common Stock at a specified
price during specified time periods granted pursuant to Section 7(b)
(“Options”), including Options intended to qualify as “incentive stock options”
(“ISOs”) under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), and Options that do not qualify as ISOs; (b) stock appreciation rights
granted pursuant to Section 7(c) (“SARs”); (c) Common Stock granted pursuant to
Section 7(d) which is subject to certain restrictions and to a risk of
forfeiture (“Restricted Stock”); (d) rights to receive Common Stock at the end
of a specified deferral period granted pursuant to Section 7(e) (“Deferred
Stock”), whether denominated as “stock units,” “restricted stock units,”
“phantom shares” or “performance shares”; (e) other stock-based awards and cash
incentive awards granted pursuant to Section 7(f) (“Other Awards”); and/or
(f) performance-based awards granted pursuant to Section 7(h) (“Performance
Awards”).

3. Available Shares. Subject to the provisions of Section 9, the Company may
issue a total of 3,449,771 shares of Common Stock pursuant to the Plan.
Notwithstanding the preceding sentence, subject to the provisions of Section 9,
in no event may more than 1,340,000 shares of Common Stock be issued pursuant to
the exercise of ISOs granted under the Plan. In determining the number of shares
available for issuance pursuant to the Plan at any time, the following shares
shall be deemed not to have been issued (and shall remain available for
issuance) pursuant to the Plan: (a) shares related to awards paid in cash;
(b) shares related to awards that expire, are forfeited or cancelled or
terminate for any other reason without issuance of shares and any shares that
are returned to the Company upon a participant’s termination of employment; and
(c) any shares issued in connection with awards that are assumed, converted or
substituted as a result of the acquisition of an acquired company by the Company
or a combination of the Company with another company. Such shares may be either
authorized and unissued or held by the Company in its treasury. No fractional
shares of Common Stock may be issued under the Plan.

4. Per-Person Award Limitations. In each fiscal year during any part of which
the Plan is in effect, an eligible person may be granted stock-based awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code relating to up to his Annual Share Limit. Subject to the provisions of
Section 9, an eligible person’s “Annual Share Limit” shall equal, in any year
during any part of which the eligible person is then eligible under the Plan,
200,000 shares plus the amount of the eligible person’s unused Annual Share
Limit as of the close of the previous year. For each fiscal year, the maximum
amount a participant may earn pursuant to a cash incentive award granted under
Section 7(f) shall be limited to $5,000,000.



--------------------------------------------------------------------------------

For these purposes, an award is “earned” upon satisfaction of the applicable
performance conditions, even if settlement is deferred or subject to continuing
service and/or other non-performance conditions; and an employee’s annual limit
is deemed to be used in a calendar year to the extent a share or cash award
could be earned in that year, regardless of the extent to which such award is
earned.

5. Administration.

(a) Committee. The Plan shall be administered by the Compensation Committee of
the Board or such other committee appointed by the Board to administer the Plan
from time to time (the “Committee”). The full Board may perform any function of
the Committee hereunder, in which case the term “Committee” shall refer to the
Board. Notwithstanding the foregoing, the Compensation Committee will have sole
responsibility and authority for matters relating to the grant and
administration of awards to non-employee directors of the Company.

(b) Responsibility and Authority of Committee. Subject to the provisions of the
Plan, the Committee, acting in its discretion, shall have responsibility and
full power and authority to (i) select the persons to whom awards shall be made;
(ii) prescribe the terms and conditions of each award and make amendments
thereto; (iii) construe, interpret and apply the provisions of the Plan and of
any agreement or other document evidencing an award made under the Plan; and
(iv) make any and all determinations and take any and all other actions as it
deems necessary or desirable in order to carry out the terms of the Plan. In
exercising its responsibilities under the Plan, the Committee may obtain at the
Company’s expense such advice, guidance and other assistance from outside
compensation consultants and other professional advisers as it deems
appropriate.

(c) Delegation of Authority. To the fullest extent authorized under
Section 157(c) of the Delaware General Corporation Law, the Committee may
delegate to officers of the Company or any affiliate, or committees thereof, the
authority, subject to such terms as the Committee shall determine, to perform
such functions, including administrative functions, as the Committee may
determine.

(d) Committee Actions. A majority of the members of the Committee shall
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The decision of the Committee as to any disputed question, including
questions of construction, interpretation and administration, shall be final and
conclusive on all persons. The Committee shall keep a record of its proceedings
and acts and shall keep or cause to be kept such books and records as may be
necessary in connection with the proper administration of the Plan.

(e) Indemnification. The Company shall indemnify and hold harmless each member
of the Board, the Committee or any officer or subcommittee member to whom
authority is delegated by the Committee and any employee of the Company who
provides assistance with the administration of the Plan from and against any
loss, cost, liability (including any sum paid in settlement of a claim with the
approval of the Board), damage and expense (including reasonable legal fees and
other expenses incident thereto and, to the extent permitted by applicable law,
advancement of such fees and expenses) arising out of or incurred in connection
with the Plan, unless and except to the extent attributable to such person’s
fraud or willful misconduct.

 

- 2 -



--------------------------------------------------------------------------------

6. Eligibility. Awards may be granted under the Plan to any member of the Board
(whether or not an employee of the Company or its affiliates), to any officer or
other employee of the Company or its affiliates (including prospective officers
and employees) and to any consultant or other independent contractor who
performs or will perform services for the Company or its affiliates.

7. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 7. In addition, the Committee may impose on any award or the exercise
thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of awards in the event of
termination of employment or service by the recipient. The Committee shall
require the payment of lawful consideration for an award to the extent necessary
to satisfy the requirements of the Delaware General Corporation Law, and may
otherwise require payment of consideration for an award except as limited by the
Plan. The Committee may not accelerate the vesting of an outstanding award in
connection with the termination of a participant’s employment unless either
(1) such termination is in connection with a change in control or the
participant’s death, total disability or retirement, or (2) such termination
occurs for any other reason and the net number of shares the Company would issue
by reason of such acceleration of vesting would not cause the Company to exceed
the 10% limitation contained in Section 7(g) (relating to the issuance of shares
under full value stock awards), determined as if such issuance would be made
pursuant to a full value stock award.

(b) Stock Options. The Committee is authorized to grant Options to eligible
persons on the following terms and conditions:

(i) Exercise Price. The exercise price per share of Common Stock purchasable
under an Option shall be determined by the Committee, provided that such
exercise price shall not be less than the Fair Market Value (as defined below)
of a share of Common Stock on the date of grant of such Option.

(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, which in no event shall exceed a period of ten years from
the date of grant. The Committee shall determine the time or times at which or
the circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment (including, without limitation, cash,
Common Stock (including through withholding of Common Stock deliverable upon
exercise), other awards or awards granted under other plans of the Company or
any affiliate, or other property (including through “cashless exercise”
arrangements, to the extent permitted by applicable law) and the methods by or
forms in which Common Stock shall be delivered or deemed to be delivered in
satisfaction of Options.

 

- 3 -



--------------------------------------------------------------------------------

(iii) ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary
in this Section 7(b), if an ISO is granted to an employee who owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or a subsidiary corporation thereof (as such term is defined in
Section 424 of the Code), the term of the Option shall not exceed five years
from the date of grant and the exercise price shall be at least 110% of the Fair
Market Value (on the date of grant) of the Common Stock subject to the Option.

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
eligible persons on the following terms and conditions:

(i) Right to Payment. A SAR shall confer on the recipient a right to receive a
payment, in shares of Common Stock, with a value equal to the excess of the Fair
Market Value of a specified number of shares of Common Stock at the time the SAR
is exercised over the exercise price of such SAR, which shall be no less than
the Fair Market Value of the same number of shares at the time the SAR was
granted.

(ii) Other Terms. The Committee shall determine the time or times at which and
the circumstances under which a SAR may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the method of exercise, the method by or forms in which Common
Stock shall be delivered or deemed to be delivered to recipients upon exercise
of a SAR, whether or not a SAR shall be free-standing or in tandem or
combination with any other award, and the maximum term of an SAR, which in no
event shall exceed a period of ten years from the date of grant.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
eligible persons on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Notwithstanding the foregoing,
(i) the original stated time-based vesting period applicable to a restricted
stock award may not be shorter than three years, and (ii) the original stated
performance period applicable to performance-based vesting of a restricted stock
award may not be shorter than one year. Except to the extent restricted under
the terms of the Plan and any award document relating to the Restricted Stock, a
recipient of Restricted Stock shall have all of the rights of a stockholder,
including the right to vote the Restricted Stock and the right to receive
dividends thereon (subject to any mandatory reinvestment or other requirements
imposed by the Committee).

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock shall
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

 

- 4 -



--------------------------------------------------------------------------------

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the recipient, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates and that the recipient deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
eligible persons, which are rights to receive Common Stock, other awards, or a
combination thereof at the end of a specified deferral period, subject to the
following terms and conditions:

(i) Award and Restrictions. The issuance of Common Stock shall occur upon
expiration of the deferral period specified for an award of Deferred Stock by
the Committee. Notwithstanding the foregoing, (i) the original stated time-based
vesting period applicable to a deferred stock award may not be shorter than
three years, and (ii) the original stated performance period applicable to
performance-based vesting of a deferred stock award may not be shorter than one
year. In addition, Deferred Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. Deferred Stock
may be satisfied by delivery of Common Stock, other awards, or a combination
thereof, as determined by the Committee at the date of grant or thereafter.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock shall lapse in whole or in part, including in the
event of terminations resulting from specified causes. Each Deferred Stock award
shall be settled no later than the 15th day of the third month following the
calendar year in which such award becomes vested; provided, however, that,
subject to compliance with Section 409A, the Committee, in its discretion, may
provide for deferred settlement.

(f) Other Stock-Based and Cash Incentive Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to eligible persons such
other awards that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or related to, Common Stock or factors
that may influence the value of Common Stock, including, without limitation,
stock bonuses, dividend equivalents, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Common Stock,

 

- 5 -



--------------------------------------------------------------------------------

purchase rights for Common Stock, awards with value and payment contingent upon
performance of the Company or business units thereof or any other factors
designated by the Committee, awards valued by reference to the book value of
Common Stock or the value of securities of or the performance of specified
subsidiaries or affiliates or other business units and awards designed to comply
with or take advantage of the applicable local laws or jurisdictions other than
the United States. The Committee shall determine the terms and conditions of
such stock-based Other Awards. In addition, the Committee may grant
performance-based cash incentive awards, including annual incentive awards and
long-term incentive awards, denominated and settled in cash, subject to such
terms and conditions as the Committee may determine, provided, however, that any
such cash incentive award that is intended to qualify for the performance-based
compensation exemption from the deduction limitation provisions of
Section 162(m) of the Code will be subject to terms and conditions described in
Section 7(h). Unless the Committee, acting in a manner that is consistent with
the election and distribution timing requirements of Section 409A, determines
otherwise, Other Awards, including cash incentive awards, earned in or for any
fiscal year, shall be settled and paid by the 15th day of the third month of the
following fiscal year.

(g) Notwithstanding anything to the contrary contained herein, the aggregate
number of shares the Company may issue pursuant to full value stock awards under
Section 7(f) may not exceed 10% of the aggregate number of shares that may be
issued under the Plan.

(h) Performance Awards. The Committee is authorized to grant Performance Awards
to eligible persons on the following terms and conditions:

(i) Generally. The Committee may specify that any stock-based or cash incentive
award granted under the Plan shall constitute a Performance Award by
conditioning the grant, exercise, amount, vesting or settlement, and the timing
thereof, upon achievement or satisfaction of such performance conditions as may
be specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any award subject to performance conditions, except as
limited under this Section 7(h) in the case of a Performance Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.

(ii) Awards exempt under Section 162(m) of the Code. If the Committee determines
that an award should qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code (other than Options or SARs which otherwise qualify
as “performance-based compensation” for purposes of Section 162(m) of the Code),
the grant, exercise, vesting, amount and/or settlement of such Performance Award
shall be contingent upon achievement of one or more preestablished, objective
performance goals, which shall be prescribed in writing by the Committee not
later than 90 days after the commencement of the performance period and in any
event before completion of 25% of the performance period. The performance goal
or goals for such Performance Awards shall consist of one or more business
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this subsection
(ii). One or more of the following business criteria for the Company, on a
consolidated basis, and/or for specified subsidiaries or affiliates or other
business units of the Company, shall be used by the Committee in establishing

 

- 6 -



--------------------------------------------------------------------------------

performance goals for such Performance Awards, either on an absolute basis or
relative to an index: (1) revenues on a corporate or product by product basis;
(2) earnings from operations, earnings before or after taxes, earnings before or
after interest, depreciation, amortization, incentives, service fees or
extraordinary or special items; (3) net income or net income per common share
(basic or diluted); (4) return on assets, return on investment, return on
capital, or return on equity; (5) cash flow, free cash flow, cash flow return on
investment, or net cash provided by operations; (6) economic value created or
added; (7) operating margin or profit margin; and/or (8) stock price, dividends
or total stockholder return. The targeted level or levels of performance with
respect to such business criteria may be established at such levels and in such
terms as the Committee may determine, in its discretion, including in absolute
terms, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies. All determinations by the Committee as to the establishment
of performance goals, the amount potentially payable in respect of Performance
Awards, the level of actual achievement of the specified performance goals
relating to Performance Awards and the amount of any final Performance Award
shall be recorded in writing. Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m)
of the Code, prior to settlement of each such award, that the performance
objective relating to the Performance Award and other material terms of the
award upon which settlement of the award was conditioned have been satisfied.
The Committee shall have the authority, in its discretion, to reduce the formula
amount otherwise payable pursuant to a cash incentive or other Performance
Award, but may not increase the amount that would otherwise be payable under any
such award.

8. Limits on Transferability. No award or other right or interest of an award
recipient under the Plan shall be pledged, hypothecated or otherwise encumbered
or subject to any lien, obligation or liability of such recipient to any party
(other than the Company or an affiliate thereof), or assigned or transferred by
such recipient otherwise than by will or the laws of descent and distribution or
to a beneficiary upon the death of a recipient, and such awards or rights that
may be exercisable shall be exercised during the lifetime of the recipient only
by the recipient or his or her guardian or legal representative, except that
awards and other rights may be transferred to one or more transferees during the
lifetime of the recipient, and may be exercised by such transferees in
accordance with the terms of such award, but only if and to the extent such
transfers are permitted by the Committee, subject to any terms and conditions
which the Committee may impose thereon. A beneficiary, transferee, or other
person claiming any rights under the Plan from or through any award recipient
shall be subject to all terms and conditions of the Plan and any award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee. For purposes hereof, “beneficiary” shall mean the legal
representatives of the recipient’s estate entitled by will or the laws of
descent and distribution to receive the benefits under a recipient’s award upon
a recipient’s death, provided that, if and to the extent authorized by the
Committee, a recipient may be permitted to designate a beneficiary, in which
case the “beneficiary” instead shall be the person, persons, trust or trusts (if
any are then surviving) which have been designated by the recipient in his or
her most recent written beneficiary designation filed with the Committee to
receive the benefits specified under the recipient’s award upon such recipient’s
death.

 

- 7 -



--------------------------------------------------------------------------------

9. Capital Changes; Change in Control.

(a) Adjustments upon Changes in Capitalization. The aggregate number and class
of shares issuable pursuant to the Plan and pursuant to the exercise of ISOs,
the Annual Share Limit, the number and class of shares and the exercise price
per share covered by each outstanding Option, the number and class of shares and
the base price per share covered by each outstanding SAR, the number and class
of shares covered by each outstanding Award other than Options and SARs, any
per-share base or purchase price or target market price included in the terms of
any such award, and related terms shall all be adjusted by the Board
proportionately or as otherwise deemed appropriate to reflect any increase or
decrease in the number of issued shares of Common Stock resulting from an
extraordinary cash dividend, split-up or consolidation of shares or any like
capital adjustment, or the payment of any stock dividend, and/or to reflect a
change in the character or class of shares covered by the Plan arising from a
readjustment or recapitalization of the Company’s capital stock. The
determination of the Board with respect to any such adjustment shall be binding
and conclusive.

(b) Effect of Change in Control on Outstanding Awards. If a Change in Control
(as defined below) occurs, then, except as otherwise specifically provided by
the applicable Award agreement (or any other applicable agreement approved by
the Board or the Committee), each Award outstanding under the Plan immediately
prior to the Change in Control will be either assumed and converted in
accordance with part (i) below, or vested and disposed of in accordance with
part (ii) below.

(i) Assumption and Conversion of Outstanding Awards. If a Change in Control
occurs, the parties to the Change in Control may agree that any stock-based
Award outstanding under the Plan immediately prior to the Change in Control
shall, at the effective time of the Change in Control, be assumed and converted
into a similar form of award with respect to shares of common stock of the
successor or acquiring company (or a parent company thereof). If an Option or
SAR is assumed, the number of shares and exercise price or base price per share
covered by the assumed Award will be adjusted in accordance with the principles
set forth in Sections 1.424-1(a)(5) and 1.409A-1(b)(5)(v)(D) of the Treasury
Regulations. If a stock-based Award other than an Option or SAR is assumed, the
number of shares covered by the assumed Award will be a whole number that
reflects the exchange ratio applicable to holders of shares of Common Stock in
connection with the Change in Control. An assumed or converted Award, as so
adjusted, will be subject to substantially the same vesting and other terms and
conditions as applied to the Award being assumed or converted, provided,
however, that, in the case of a Performance Award, any performance criteria
applicable to the Award will be deemed to have been satisfied immediately prior
to the Change in Control to the maximum extent specified in connection with the
Award. Notwithstanding the foregoing, if, within two years following a Change in
Control, a participant’s employment or other service is terminated either by the
Company or a successor or acquiring company (or any of its or their affiliates)
without Cause (as defined below) or by the participant for Good Reason (as
defined below), then any outstanding assumed Awards held by such terminated
participant shall immediately become fully vested and exercisable or payable, as
the case may be in accordance with their terms.

 

- 8 -



--------------------------------------------------------------------------------

(ii) Vesting and Disposition of Awards Not Assumed. Any Award outstanding under
the Plan immediately prior to a Change in Control that is not assumed and
converted pursuant to part (i) above (or, due to the nature of the Change in
Control, cannot be assumed and converted because there is no transaction with a
successor or acquiring entity), will be terminated at the effective time of the
Change in Control. If the terminated Award is a restricted stock Award, then the
restricted shares covered by the Award immediately prior to the effective time
of the Change in Control will become fully vested and will participate in the
Change in Control on the same basis as other outstanding shares of Common Stock.
If the terminated Award is in a form other than a restricted stock Award, the
holder of the terminated Award will be entitled to receive at the effective time
of the Change in Control a single sum payment equal to the excess, if any, of
the transaction value of the shares that are then covered by the outstanding
Award over the aggregate purchase price or base price, if any, for or with
respect to such shares pursuant to the terms of the Award. No consideration will
be payable in respect of the termination of an outstanding Option or SAR with an
exercise or base price per share that is greater than the transaction value per
share. The amount (if any) payable with respect to the termination of an
outstanding Award pursuant to this part (ii) will be paid in cash, unless and
except to the extent that the parties to the Change in Control agree that some
or all of such amount will be payable in the form of freely tradable shares of
common stock of the successor or acquiring company (or a parent company
thereof).

(c) Definitions.

(i) Change in Control. For the purpose hereof, a “Change in Control” shall be
deemed to have occurred upon the happening of any of the following events:

(a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a subsidiary of the Company, any trustee
or other fiduciary holding securities under any employee benefit plan of the
Company or any corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), is or becomes, including pursuant to a tender or exchange offer
for shares of Common Stock pursuant to which purchases are made, the “beneficial
owner” (as defined in Rule l3d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities, provided,
however, that the provisions of this paragraph (a) shall not be applicable to
any acquisition directly from the Company; or

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”), shall cease for any reason to constitute at least a majority thereof;
provided, however, that any individual becoming a director subsequent to the
date hereof whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who were either
directors on the date hereof, or whose appointment, election or nomination for
election was previously so approved or recommended, shall be considered a member
of the Incumbent Board, but excluding for this purpose any new director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company; or

 

- 9 -



--------------------------------------------------------------------------------

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or

(d) there is consummated a plan of complete liquidation or dissolution of the
Company or there is consummated the sale or disposition by the Company of all or
substantially all of the Company’s assets, in one transaction or a series of
related transactions, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, more than 50% of the
combined voting power of the voting securities of which is owned by stockholders
of the Company in substantially the same proportion as their ownership of the
Company immediately prior to such sale.

(ii) Cause. For the purposes hereof, the term “Cause” shall have the meaning
ascribed to that term (or a term of like import) in a participant’s employment
agreement or, if such term (or a term of like import) is not defined in the
participant’s employment agreement or there is no such agreement, then the term
“Cause” shall mean (1) a participant’s repeated failure or refusal to perform
the duties of the participant’s employment, consistent with past practice and
his or her position and title where such conduct shall not have ceased or been
remedied within ten days following written warning from the Company specifying
such conduct; (2) the participant’s conviction of, or entering a plea of guilty
or no contest to, a felony; (3) the participant’s performance of any act or the
participant’s failure to act, for which, if the participant were prosecuted and
convicted, a crime or offense involving money or property of the Company would
have occurred; (4) the participant’s performance of any act or the participant’s
failure to act which constitutes fraud or a breach of a fiduciary trust,
including, without limitation, misappropriation of funds or a material
misrepresentation of the Company’s operating results or financial condition;
(5) any attempt by the participant to secure any personal profit (other than
pursuant to the terms of the participant’s employment or through the
participant’s ownership of equity in the Company) in connection with the
business of the Company (for example, without limitation, using Company assets
to pursue other interests, diverting to the participant or to a third party any
business opportunity belonging to the Company, insider trading or taking bribes
or kickbacks); (6) the participant’s engagement in conduct or activities
materially damaging to the property, business or reputation of the Company other
than as a result of good faith performance of his duties; (7) the participant’s
illegal use of controlled substances; (8) any act or omission by the participant
involving malfeasance or gross negligence in the performance of the duties of
the participant’s employment to the material detriment of the Company; or
(9) the entry of any order of a court that remains in effect and is not
discharged for a period of at least sixty days, which enjoins or otherwise
limits or restricts the performance by the participant of the duties of the
participant’s employment, relating to any contract, agreement or commitment made
by or applicable to the participant in favor of any former employer or any other
person.

 

- 10 -



--------------------------------------------------------------------------------

(iii) Good Reason. For the purposes hereof, the term “Good Reason” shall have
the meaning ascribed to that term (or a term of like import) in a participant’s
employment agreement or, if such term (or a term of like import) is not defined
in the participant’s employment agreement or there is no such agreement, then
the term “Good Reason” shall mean any of the following events that occur, after
expiration of any remedy or cure period, (1) a material diminution of the
participant’s duties and responsibilities that result in a material adverse
effect on the participant’s status and authority, (2) a change in the principal
location of the participant’s employment to a location more than fifty
(50) miles outside of New York City or its then current other location, except
for travel reasonably required as part of such employment, (3) failure to timely
pay the participant any salary or bonus when due or (4) any reduction in (i) the
participant’s annual rate of salary from the highest annual rate of salary in
effect during the one-year period prior to the date of the Change of Control or
(ii) the amount of annual bonus paid to the participant after the date of the
Change in Control in light of the results of operations of the Company for that
year compared to the bonus paid for the most recent fiscal year prior to the
date of the Change of Control in light of the results of operations of the
Company for that year. Notwithstanding the foregoing, in order to terminate for
“Good Reason,” a participant must specify in writing to the Company (or the
successor or acquiring company) the nature of the act or omission that the
participant deems to constitute Good Reason and provide the Company (or the
successor or acquiring company) 30 days after receipt of such notice to review
and, if required, correct the situation (and thus prevent the participant’s
termination for Good Reason). Notice of termination for Good Reason must be
provided, if at all, within 90 days after the occurrence of the event or
condition giving rise to such termination.

(d) Section 409A Compliance. Notwithstanding anything to the contrary contained
herein or in an Award agreement, if a provision of the Plan or an Award
agreement would cause a payment of deferred compensation that is subject to
Section 409A of the Code to be made upon the occurrence of a Change in Control,
then such payment shall not be made unless such Change in Control also
constitutes a “change in ownership”, “change in effective control” or “change in
ownership of a substantial portion of the Company’s assets” within the meaning
of Section 409A of the Code. Any payment that would have been made except for
the application of the preceding sentence shall be made in accordance with the
payment or settlement schedule that would have applied under the Award in the
absence of a Change in Control or termination of employment or service, without
regard to any future service or performance requirements that otherwise would
have applied.

(e) Dividends on Restricted Stock and Deferred Stock. If a dividend is declared
with respect to Common Stock, then, unless the Committee determines otherwise at
the time an award is granted, the holder of Restricted Stock or an unvested
Deferred Stock award will be credited with dividends as if such Restricted Stock
or the shares covered by the unvested Deferred Stock award were outstanding and
otherwise entitled to participate in such dividend. Dividends with respect to
Restricted Stock or an unvested Deferred Stock award will be in the form of
additional shares of Restricted Stock or Deferred Stock and/or a right to
receive cash, in an amount or having a value equal to the dividend, all as
determined by the Committee.

 

- 11 -



--------------------------------------------------------------------------------

Dividends with respect to Restricted Stock and Deferred Stock awards shall be
subject to the same vesting conditions and payment terms as are applicable to
the shares of Restricted Stock or Deferred Stock with respect to which such
dividends are credited.

10. Tax Withholding; Section 409A Compliance. As a condition to the exercise of
any award, the delivery of any shares of Common Stock pursuant to any award, the
lapse of restrictions on any award or the settlement of any award, or in
connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Company or an
affiliate relating to an award (including, without limitation, an income tax
deferral arrangement pursuant to which employment tax is payable currently), the
Company and/or the affiliate may (a) deduct or withhold (or cause to be deducted
or withheld) from any payment or distribution to an award recipient whether or
not pursuant to the Plan or (b) require the recipient to remit cash (through
payroll deduction or otherwise), in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation. If the event
giving rise to the withholding obligation involves a transfer of shares of
Common Stock, then, at the sole discretion of the Committee, the recipient may
satisfy the withholding obligation described under this Section 10 by electing
to have the Company withhold shares of Common Stock or by tendering
previously-owned shares of Common Stock, in each case having a Fair Market Value
equal to the amount of tax to be withheld (or by any other mechanism as may be
required or appropriate to conform with local tax and other rules). It is
intended that awards made under the Plan, including any deferred payment or
settlement terms and conditions shall be structured, applied and interpreted in
a manner that complies with Section 409A of the Code. Notwithstanding the
foregoing, each participant shall be solely responsible for the tax consequences
associated with awards made to such participant under the Plan and no
participant shall have a claim against the Company by reason of an award being
subject to Section 409A of the Code.

11. Fair Market Value. For purposes of the Plan, “Fair Market Value” shall mean
the fair market value of the Common Stock as determined in good faith by the
Committee or under procedures established by the Committee. Unless otherwise
determined by the Committee, the Fair Market Value of the Common Stock as of any
given date shall be the closing sale price per share of Common Stock reported on
a consolidated basis for securities listed on the principal stock exchange or
market on which the Common Stock is traded on the date as of which such value is
being determined or, if there is no sale on that day, then on the last previous
day on which a sale was reported.

12. Amendment and Termination of the Plan. Except as may otherwise be required
by law or the requirements of any stock exchange or market upon which the Common
Stock may then be listed, the Board, acting in its sole discretion and without
further action on the part of the stockholders of the Company, may amend the
Plan at any time and from time to time and may terminate the Plan at any time.
No amendment or termination may affect adversely any outstanding award without
the written consent of the award recipient.

13. General Provisions.

(a) Compliance with Law. The Company shall not be obligated to issue or deliver
shares of Common Stock pursuant to the Plan unless the issuance and delivery of
such

 

- 12 -



--------------------------------------------------------------------------------

shares complies with applicable law, including, without limitation, the
Securities Act, the Securities Exchange Act of 1934, as amended, and the
requirements of any stock exchange or market upon which the Common Stock may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

(b) Transfer Orders; Placement of Legends. All certificates for shares of Common
Stock delivered under the Plan shall be subject to such stock-transfer orders
and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.

(c) No Rights Conferred. Nothing contained herein shall be deemed to give any
individual a right to receive an award under the Plan or to be retained in the
employ or service of the Company or any affiliate.

(d) Decisions and Determinations to be Final. Any decision or determination made
by the Board pursuant to the provisions hereof and, except to the extent rights
or powers under the Plan are reserved specifically to the discretion of the
Board, all decisions and determinations of the Committee are final and binding.

(e) Nonexclusivity of the Plan. No provision of the Plan, and neither its
adoption Plan by the Board or submission to the stockholders for approval, shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable.

(f) No Repricing. Except in connection with a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, slit-up, spin-off, combination, or exchange of shares), the terms
of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval.

14. Governing Law. The Plan and each award agreement or other document
evidencing an award shall be governed by the laws of the State of Delaware,
without regard to its principles of conflict of laws.

15. Term of the Plan. The Plan shall become effective on the date on which it is
approved by the Company’s stockholders (the “Effective Date”). Unless sooner
terminated by the Board, the Plan shall terminate on the tenth anniversary of
the Effective Date. The rights of any person with respect to an award made under
the Plan that is outstanding at the time of the termination of the Plan shall
not be affected solely by reason of the termination of the Plan and shall
continue in accordance with the terms of the award and of the Plan, as each is
then in effect or is thereafter amended.

 

- 13 -